      Case: 1:19-mj-02205-DAR Doc #: 1-1 Filed: 09/27/19 1 of 11. PageID #: 2



                                           AFFIDAVIT                                     1:19MJ2205

       I, Jason Watson, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I am a Special Agent of the Federal Bureau of Investigation, and, as such, am an

investigative or law enforcement officer of the United States within the meaning of Rule

41(a)(2)(C) of the Federal Rules of Criminal Procedure. I am engaged in the enforcement of

criminal laws and I am within a category of officers authorized by the Attorney General to

request criminal complaints pursuant to Title 18 U.S.C. §§ 3052 and 3107; and DOJ regulations

set forth at 28 C.F.R. §§ 0.85 and 60.2a. This authority includes the authority to request and

execute criminal complaints and arrest warrants pursuant to Rules 3 and 4 of the Federal Rules of

Criminal Procedure.


       2.      I have been employed as a Special Agent for over fifteen years. I am currently

assigned to the Cleveland, Ohio office. My responsibilities include conducting investigations of

white collar crime matters to include bank fraud, money laundering, embezzlements, mail/wire

fraud, and securities fraud. I have participated in all of the usual methods of investigation

including, but not limited to, financial analysis, physical surveillance, cooperating witnesses,

confidential human sources, telephone toll record analysis, email records analysis, interception of

wire and cellular telephone communications, consensual monitoring, and in the execution of

search and arrest warrants. I have received extensive training in the area of criminal

investigations, including the investigation of financial crimes. Prior to my employment with the

FBI, I was employed as an auditor for a public accounting firm.


       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

                                            Page 1 of 11
      Case: 1:19-mj-02205-DAR Doc #: 1-1 Filed: 09/27/19 2 of 11. PageID #: 3



to show merely that there is sufficient probable cause for the requested issuance of a federal

criminal complaint and does not set forth all of my knowledge about this matter.


                                                SUBJECT


       4.      JAY LEVERETTE, is a male, black hair, brown eyes, born on xx/xx/1988, and a

resident of Charlotte, NC.

       5.      ROCCO MUZZILLO, is a male, bald, blue eyes, born on xx/xx/1961, and

currently incarcerated in the London Correctional Institution in London, OH.

       6.      I submit there is probable cause to believe that, from approximately November

2017 through August 2, 2019, in the Northern District of Ohio, and elsewhere, JAY

LEVERETTE, ROCCO MUZZILLO and others to include Emma Zander and Sherman Houser,

conspired, attempted and committed bank fraud in violation of Title 18 U.S.C., Sections 1349

and 1344. I hereby request the issuance of an arrest warrant for JAY LEVERETTE and ROCCO

MUZZILLO.

                                      PROBABLE CAUSE

       7.      KeyBank, Fifth Third Bank, Regions Bank, Huntington Bank, Wells Fargo Bank,

Branch Banking and Trust, SunTrust Bank, Bank of America, and M&T Bank are financial

institutions as defined in Title 18, United States Code, Section 20, the deposits of which are

insured by the Federal Deposit Insurance Corporation.

       8.      Records received from Regions Bank to include bank surveillance photographs

showed JAY LEVERETTE enter a Regions Bank branch in Cornelius, NC on November 16,

2017 with D.B., an individual who is known to me but redacted herein. D.B. presented a fake

driver’s license to bank personnel and added the name on the driver’s license to a business

account for which LEVERETTE was the owner of the bank account. On December 7, 2017,

                                            Page 2 of 11
      Case: 1:19-mj-02205-DAR Doc #: 1-1 Filed: 09/27/19 3 of 11. PageID #: 4



LEVERETTE entered a Regions Bank branch in Charlotte, NC along with D.B. D.B. presented

a fake driver’s license to bank personnel and attempted to add the name on the license to the

personal checking account of LEVERETTE. D.B. was unable to recite the social security

number of the individual whose name was on the license, and bank personnel did not add the

name to LEVERETTE’s account. Regions Bank froze the account of the individual who was

listed on the fake license, therefore no losses were incurred.

         9.       Records received from Wells Fargo Bank, Branch Banking and Trust, SunTrust

Bank, Bank of America, and M&T Bank, revealed that between November 27, 2017 and October

11, 2018, fraudulent checks were deposited into business and personal bank accounts of

LEVERETTE. The majority of the proceeds of the fraudulent checks were frozen by the

respective banks. Each bank’s loss associated with the fraudulent checks are noted in the chart

below:

                               Account      Fraudulent Check      Fraudulent      Loss Amount
                 Bank
                                Type          Deposit Date       Check Amount       to Bank
              Wells Fargo     Business
                                               11/27/2017          $173,000         $2,193.70
                Bank          Checking
                Branch
                              Personal
               Banking &                       04/23/2018          $95,000            $0.00
                              Checking
                 Trust
                              Business
          SunTrust Bank                        06/11/2018          $168,000          $411.25
                              Checking
                Bank of       Personal
                                               06/30/2018          $12,000           $568.62
                America       Checking
                              Business
               M&T Bank                        10/11/2018          $82,600          $4,569.60
                              Checking


         10.      On August 8, 2018, MUZZILLO entered a US Bank in Cincinnati, Ohio and

presented a fraudulent State of California driver’s license which contained MUZZILLO’s photo

and physical description; however, the actual identification data was that of victim G.F whose

                                            Page 3 of 11
      Case: 1:19-mj-02205-DAR Doc #: 1-1 Filed: 09/27/19 4 of 11. PageID #: 5



identity is known to the affiant but redacted herein. MUZZILLO attempted to make three

separate withdrawals of $3,000, $5,000 and $30,000 from G.F.’s accounts by signing G.F.’s

name. MUZZILLO was able to provide the victim’s account number, social security number,

and wife’s name to the US Bank employee. A US Bank employee became suspicious of the

withdrawal requests and contacted the Cincinnati Police Department (hereafter referred to as

CPD). MUZZILLO exited US Bank, and was arrested by CPD.

       11.     On April 30, 2019, MUZZILLO pleaded guilty in Hamilton County Ohio to state

charges which included two counts of Identity Fraud (2913-49B1), one count of Theft (2913-

02A3), and one count of Forgery (2913-31A3). This guilty plea reflects MUZZILLO’s theft of

funds from U.S. Bank by impersonating bank customers on August 6, 2018 and August 8, 2018.

       12.     U.S. Bank records to include bank surveillance photographs showed MUZILLO

and another co-conspirator known to your affiant enter a U.S. Bank in Burbank, IL on February

16, 2018. MUZILLO utilized a fake driver’s license and attempted to add the name listed on the

fake driver’s license to the account in the name of the co-conspirator. A Wells Fargo credit card

statement in the name of JAY LEVERETTE included a $5.09 charge at Shell Oil in Chicago, IL

on February 15, 2018.

       13.     I reviewed bank surveillance photographs from KeyBank and Fifth Third Bank

which revealed that between May 17, 2018 and July 11, 2018, MUZZILLO used at least seven

different fake driver’s licenses to defraud more than eight different financial institutions located

in the Northern District of Ohio and elsewhere. MUZZILLO entered each financial institution

and presented a fake driver’s license to a bank employee in order to impersonate a bank

customer. MUZZILLO then fraudulently withdrew cash and sent unauthorized wire transfers to

others from victim accountholders. I reviewed withdrawal slips from KeyBank and Fifth Third



                                            Page 4 of 11
      Case: 1:19-mj-02205-DAR Doc #: 1-1 Filed: 09/27/19 5 of 11. PageID #: 6



Bank which showed unauthorized cash withdrawals by MUZZILLO totaling $114,000. I

reviewed wire transfer requests from KeyBank and Fifth Third Bank which showed unauthorized

wire transfers sent by MUZZILLO totaling $1,713,020.

       14.     On March 13, 2019, a search warrant was executed on Verizon for telephone

number 980-266-2463 for telephone toll data and the related cell tower utilized to transmit the

phone call to or from 980-266-2463. Telephone number 980-266-2463 was utilized by

LEVERETTE as the contact phone number when LEVERETTE opened various bank accounts in

2017 and 2018 with Bank of America, Branch Banking & Trust, and Woodforest National Bank.

Telephone number 980-266-2463 was registered with Verizon from July 5, 2017 through July

15, 2018.

       15.     Results of the search warrant from Verizon revealed the telephone number used

by LEVERETTE, 980-266-2463, utilized cell towers in the same city or near the same city and

on the same dates where Muzzillo entered a bank branch, impersonated a bank customer, and

defrauded the bank.

       16.     The below chart represents fraudulent wire transfers and cash withdrawals by

MUZZILLO while at branch locations noted below by way of using false identification. Also

noted below are the locations of cellular towers which were accessed by LEVERETTE’s Verizon

account 980-266-2463 on those same dates. KeyBank and Fifth Third Bank are banks whose

deposits are insured by the Federal Deposit Insurance Corporation (FDIC).

                             Location of
                             Cell Tower                              Fraudulent Fraudulent
                Financial
    Date                     Accessed by         Bank Branch            Wire       Cash
               Institution
                              980-266-                                Transfer Withdrawal
                                2463
                              Westlake,       29900 Detroit Rd.
 05/17/2018    Key Bank                                                $203,000        $2,000
                                 OH          Westlake, OH 44145


                                           Page 5 of 11
     Case: 1:19-mj-02205-DAR Doc #: 1-1 Filed: 09/27/19 6 of 11. PageID #: 7




                             Westlake,       1411 Columbia Rd.
 05/17/2018    Key Bank                                                $0          $20,000
                               OH            Westlake, OH 44145
                                             3050 Niagara Falls
 05/23/2018    Key Bank     Amherst, NY             Blvd.           $256,000       $12,000
                                             Amherst, NY 14228
                                             3839 NE Broadway
 05/25/2018    Key Bank     Portland, OR                            $458,000       $22,000
                                             Portland, OR 97232
                                             1510 W Genesee St.
 05/29/2018    Key Bank     Syracuse, NY                            $171,000       $12,000
                                             Syracuse, NY 13204
                                             1468 West Gore Rd.
 06/01/2018    Key Bank      Irving, NY                             $315,020       $20,000
                                               Erie, PA 16509

                             Rochester,         70 Lyell Ave.
 06/05/2018    Key Bank                                                $0           $5,000
                                NY           Rochester NY 14608
                                               9301 Vista Way
              Fifth Third     Maple
 07/02/2018                                  Garfield Heights, OH   $310,000       $23,000
                 Bank       Heights, OH
                                                    44125


       17.    Bank records received from KeyBank to include bank surveillance photographs,

show MUZZILLO entered KeyBank, 3839 NE Broadway, Portland, OR 97232 on May 25, 2018

whereby MUZZILLO utilized a fake driver’s license to withdraw $22,000 in cash and send a

$458,000 wire transfer from a victim account.

       18.    Bank records received from Bank of America for the account ending in x9398 in

the name of LEVERETTE revealed charges from Delta Airlines with a purchase date of May 24,

2018. Records received from Delta Airlines revealed that LEVERETTE’s Bank of America

account was used to purchase a flight for MUZZILLO to travel from Buffalo, NY to Portland,

OR on May 25, 2018 with a return flight to Buffalo, NY also on May 25, 2018.

       19.    Records received from United Airlines revealed LEVERETTE flew from

Charlotte, North Carolina to Portland, Oregon on May 25, 2018 with a departure time of 6:00

AM. Records from United Airlines revealed LEVERETTE flew from Portland, Oregon to

Charlotte, North Carolina on May 25, 2018 with a departure time of 11:15 PM. Records

                                           Page 6 of 11
      Case: 1:19-mj-02205-DAR Doc #: 1-1 Filed: 09/27/19 7 of 11. PageID #: 8



received from Hertz Rent-A-Car revealed that LEVERETTE rented a vehicle in Portland, OR on

May 25, 2018. Records received from the Verizon search warrant on 980-266-2463 revealed the

phone for which phone number 980-266-2463 was assigned utilized a cellular tower in Portland,

Oregon when receiving and placing phone calls on May 25, 2018.

       20.    On August 2, 2019, Emma Zander, Sherman Houser, and JAY LEVERETTE

were arrested by the Erie Police Department at a Huntington Bank branch located at 2185 West

12th Street, Erie, PA 16505. Each were charged with Pennsylvania state charges of Conspiracy

– Theft by Unlawful Taking-Movable Property.

       21.    Erie Police Department Detective Dave Walker advised that Sherman Houser

provided a false driver’s license to a Huntington Bank branch teller and attempted to withdraw

$7,000 from the account of J.P., known to me but redacted herein. When Houser’s signature did

not match that which was on file with the bank, Zander advised the teller that Houser had

Parkinsons disease. The Huntington Bank branch manager contacted the police and both

Houser, Zander, and LEVERETTE were arrested.

       22.    Detective Walker interviewed Houser on August 2, 2019. Houser admitted to

using false driver’s licenses in July 2019 to withdraw $11,500 from banks in Ohio. Houser also

admitted to attempting to withdraw funds from Huntington Bank on August 2, 2019 using a false

driver’s license. Houser advised that he provided the proceeds from the withdrawals to

LEVERETTE, and Houser was then paid $100 for the transaction. Houser advised that Emma

Zander also went to banks and used a fraudulent identification card to withdraw money.

       23.    Zander was interviewed by Erie Police Department on August 2, 2019, and

advised that “Tez”, known to you affiant as LEVERETTE, called Zander by phone and picked

her up at a house in Niagara Falls, NY. LEVERETTE had asked her if she wanted to go for a



                                          Page 7 of 11
      Case: 1:19-mj-02205-DAR Doc #: 1-1 Filed: 09/27/19 8 of 11. PageID #: 9



ride. A black male known to Zander as “Old Head” from the streets of Niagara Falls, NY was in

the van LEVERETTE was driving. “Old Head” is known to your affiant as HOUSER. Zander

advised she fell asleep while driving until they arrived at a Huntington Bank in Erie, PA. Zander

went into the bank with Houser, though he was denied from withdrawing money as his signature

did not match. They all drove together to another Huntington Bank in Erie, PA where Zander

again entered the bank branch with Houser. Zander did not provide any further details.

       24.     Erica Graham was interviewed by Erie Police Department on August 2, 2019.

Graham was present in the van with LEVERETTE at the time of his arrest. LEVERETTE is the

father of Graham’s son. Graham advised that LEVERETTE told her they needed to go to the

bank to withdraw money before going shopping. LEVERETTE asked Graham to drive

LEVERETTE’s van. Houser and Zander went to a bank while Graham was parked at a Krispy

Kreme store in Erie, PA. Houser and Zander returned to the car and advised the bank was

packed. Graham was then instructed by LEVERETTE to drive to another bank and park in the

‘Save-A-Lot’ parking lot which was across the street from the bank. While Houser and Zander

were in the bank, a police car pulled up behind the van at which time Graham and LEVERETTE

were taken into custody.

       25.     Keith Stilwell, Assistant Vice President and Senior Investigator for KeyBank

advised that a white female with blonde hair defrauded KeyBank multiple times in July 2019 by

presenting a false driver’s license and withdrawing funds from victim bank accounts at KeyBank

branches in Ohio and New York. The white female with blond hair also attempted to send a wire

transfer, though she left the bank branch when an employee began to ask her questions regarding

the transfer. The chart below summarizes the use of a false driver’s license to withdraw funds,




                                           Page 8 of 11
     Case: 1:19-mj-02205-DAR Doc #: 1-1 Filed: 09/27/19 9 of 11. PageID #: 10



attempt to withdraw funds, and attempt to send a wire transfer from KeyBank customer accounts

for which the white female was not authorized to conduct the transaction.

                                                                            Attempted
                                                Victim’s Attempted                      Actual
    Date                  Location                                            Wire
                                                Initials Withdrawal                      Loss
                                                                             Transfer
                      55 Douglas Lane
 07/01/2019                                        J.K.      $15,000        $250,000    $15,000
                  East Aurora, NY 14052
                   1485 Lexington Ave.
 07/17/2019                                       K.S.        $2,000           $0       $2,000
                   Mansfield, OH 44907
                688 N. Lexington Springmill
 07/17/2019                 Rd.                   K.S.        $4,500           $0       $4,500
                   Mansfield, OH 44906
                      8550 Transit Rd
 07/20/2019                                       K.G.       $15,000           $0           $0
                 East Amherst, NY 14051
                     9640 Transit Road
 07/20/2019                                       K.G.       $15,000           $0           $0
                   Amherst, NY 140514


       26.    On July 26, 2019, a black male with a grey mustache and grey soul patch beard

entered a KeyBank branch located at 8 N State Street, Painesville, OH 44077. The black male

was accompanied by a white female with blonde hair. The black male presented a false driver’s

license in the name of B.C., known to me but redacted herein, and attempted to send a $70,000

wire transfer from the account of B.C. The bank branch did not process the wire transfer.

       27.    I reviewed bank surveillance photographs provided by KeyBank regarding the

fraudulent withdrawals and attempted fraudulent withdrawals described in paragraph twenty-five

above. I also reviewed video of an interview of Emma Zander conducted by Detective Walker.

The white female with blonde hair who defrauded KeyBank appears to be Emma Zander.

       28.    I reviewed bank surveillance photographs provided by KeyBank regarding the

fraudulent attempted wire transfer described in paragraph twenty-six above. I also reviewed

                                          Page 9 of 11
    Case: 1:19-mj-02205-DAR Doc #: 1-1 Filed: 09/27/19 10 of 11. PageID #: 11



video of an interview of Emma Zander and an interview of Sherman Houser conducted by

Detective Walker. The black male who attempted to defraud KeyBank in Painesville, OH

appears to be Sherman Houser. The white female with blonde hair who accompanied the black

male within KeyBank appears to be Emma Zander.

       29.     On August 27, 2019, I obtained a federal search warrant in the Northern District

of Ohio for a cellular telephone which was seized by Erie Police Department from the person of

Emma Zander pursuant to a search incident to arrest. The examination of the cell phone revealed

the following text messages:

               a.     Text message sent July 25, 2019 from Zander’s phone to an individual

       identified within the phone as ‘Old Head’ - “Hey it's Emma, i need you to come by

       Mark's, it's just me here & he wanted me to go over the IDs with you. I have a motivator

       for you!”

               b.     Text message sent July 26, 2019 from Zander’s phone to an unknown

       individual - “Hey sweetie I'm ok, damn I can't believe he was yelling at you till 730am!!!!

       I'm omw back to Mark's with Tez.”

       30.     As noted in paragraph twenty-three, Zander knew LEVERETTE as ‘Tez’ and

Houser as ‘Old Head’. As noted in paragraph twenty-six, on July 26, 2019 at a KeyBank branch

in Painesville, OH, Houser attempted to send a wire transfer using a false driver’s license, and

Zander was present with Houser.

                                         CONCLUSION

       31.     Based on the facts and circumstances noted above, I believe there is probable

cause that from approximately November 2017 to August 2, 2019, in the Northern District of

Ohio and elsewhere, JAY LEVERETTE, ROCCO MUZZILLO, and others conspired, attempted



                                           Page 10 of 11
    Case: 1:19-mj-02205-DAR Doc #: 1-1 Filed: 09/27/19 11 of 11. PageID #: 12



and committed bank fraud in violation of Title 18 U.S.C., Sections 1349 and 1344. I hereby

request the issuance of an arrest warrant for JAY LEVERETTE and ROCCO MUZZILLO.




                                             ________________________
                                             Jason Watson
                                             Special Agent
                                             Federal Bureau of Investigation
                                             Cleveland, Ohio


Sworn to via telephone after submission by reliable electronic
means. Fed. R. Crim. P. 3, 4(d), and 4.1, on this 27th
                                                  ____, day of
September, 2019.

                                             _________________________
                                             David A. Ruiz
                                             United States Magistrate Judge




                                          Page 11 of 11
